SLOAN, J.
Plaintiff prayed for reformation of a timber cutting contract between himself and defendant corporation. He also sought damages for an alleged failure of defendant to perform the contract as plaintiff would have *327liad it reformed. The trial court found that there was no evidence to support plaintiff’s plea for reformation and dismissed the complaint.
We agree. The case is entirely factual. No issue of law is presented. The record has been examined. It is silent as to any cause for reformation.
Affirmed.